Parris J.
It is admitted that notice to the creditor, of the debtor’s intention to take the poor debtor’s oath, was duly issued and served, and that, at the time appointed, the debtor appeared before two Justices of the quorum, who thereupon legally administered to him the oath prescribed by statute.
According to the decision of this Court in Kendrick v. Gregory, 9 Greenl. 22, the condition of the debtor’s bond for the liberty of the yard was saved as soon as he was lawfully admitted to the poor debtor’s oath; — and the certificate of the Justices is intended merely as a notice to the prison keeper of what has been done, that he may set the debtor at liberty, if in his custody 5 — but he may do this upon any other satisfactory information-of the fact, taking upon himself the peril of proving it.
As the statute chajp. 209, sec. 14, provides that one of the Justices shall make proper entries and records of their proceed*241ings, and enter judgment in due form as in other cases, a copy of that record is the proper evidence of the proceedings before the Justices.
Such evidence, duly authenticated, appears in the case; — and it is not contended that the record is erroneous.
But an attempt is made to avoid its effect, by shewing that it was not made up until some months subsequent to the transaction.
Suppose that, in a civil action, a Justice of the Peace, before whom it was tried, neglected to extend or enter up his record for years after the trial. The record, notwithstanding, when entered up, might be competent evidence, more especially if its truth was not controverted, and it was extended from minutes made at the time, and original papers filed in the case. The Clerks of this Court do not and cannot, during term, record, at length, all the proceedings of the Court. But the validity and effect of a record, as evidence, was never doubted, because it was not extended or made up until after the adjournment of the Court. The situation of parties would be hazardous, if the law were otherwise.
We think the condition of the bond was saved when the Justices admitted Neally to the oath, and that their record is competent evidence of that fact; and we see nothing material to distinguish this case from Kendrick v. Gregory, before cited,